Title: To Thomas Jefferson from Richard Bruce, 17 February 1823
From: Bruce, Richard
To: Jefferson, Thomas


                        Sir
                        
                            Buckmountain
                            February 17 1823
                        
                    A man so far advanced in life as I am and of my age should live in daily expectation of being called off this stage of action to a nother would But sir I cannot feel satisfied to leave this world untill I have an opportunity to tender you my most greatful thanks for the great things that you have done for the human race as one of the workers that laid the foundation of Independence whereby America was freed from British Tyranny and oppression altho it has been my misfortune to move in the lower walks of life yet I sensibly feel the blessing emminating from a free government founded on the Basis of Justice—Thousands yet unborn  will loudly praise thy name when they see and hear of the Tyranny and oppression of despoilid Monarchs in the old world and all distant nations that have arrived in America will with Jay loudly proclaim the name of Jefferson But I fear few of us rightly appreciate the blessings we enjoy as vice appears to be common and crimes by murder to often Committed when a republican  I  should much depend on the virtue of the citizens for no uprightness of conduct can shield a man from the callumny of Base designing men—pray Sir excuse my freedom and if you think proper you may make this letter public as I wish my sentiments known to the world before I dye as I am so sick now, I can scarcely write—Now may the ruler of the universe long preserve you in health strength and vigour of mind for years to come so that you may long live to cause an alteration in our Judiciary sistem so as to lessen the number of county Court Majestrates and for those that do wish to be examined and have license and be paid for their service—I am Sir with due respect and much esteem your Humble Servant
                        Richd BruceP.S. When I take a retrospective view of the little band of worthies that laid the foundation of our Independence and of the great Washington that fought our Battles brought us through a bloody war and laid the British Lyon submissive at his feet I want words to express my gratitue for that instible Blessing
                        R B